            Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 1 of 7



                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            Northern Division


 MARYLAND CONGRESS OF PARENTS
 AND TEACHERS, INC.,

           Plaintiff

 v.
                                                          Case No. 1:20-cv-02875-CCB
 NATIONAL CONGRESS OF PARENTS
 AND TEACHERS, INC.,

           Defendant




DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISSOLVE
                 TEMPORARY RESTRAINING ORDER

         Defendant National Congress of Parents and Teachers, Inc. (“National PTA”), by and

through undersigned counsel, submits this Reply to Plaintiff’s Opposition to Motion to Dissolve

Temporary Restraining Order. As set forth in National PTA’s Motion and argued further below,

pursuant to Federal Rule of Civil Procedure 65, Plaintiff Maryland Congress of Parents and

Teachers, Inc.’s (“Maryland PTA”) failure to satisfy the standard for imposing the extraordinary

remedy of a temporary restraining order (“TRO”) warrants dissolution of the TRO entered by the

State Court and extended by this Court pending a hearing.

                                                   INTRODUCTION

         Maryland PTA’s response to the Motion to Dissolve TRO is notable for what it does not

argue. Maryland PTA does not present any argument in favor of three of the four factors required

to maintain a TRO or preliminary injunction. Maryland PTA argues only that it will suffer

irreparable harm in the absence of an injunction, and it does so in conclusory fashion, without



J:\0D092\Motion\TRO\Mtodissolve TRO - Reply.Docx
          Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 2 of 7



reference to any support for its position. On that basis alone, the Court has not been presented with

grounds sufficient for maintaining an injunction. Rather, as argued in National PTA’s Motion and

this Reply, it is clear that under controlling federal law, there are no grounds for the extraordinary

remedy of injunctive relief, and the existing injunction must be dissolved so that National PTA

can exercise its contractual rights pending resolution of the litigation.

                                    STANDARD OF REVIEW

       As set forth in National PTA’s Motion, once a case is removed to federal court, orders

entered in the state court remain in effect as entered, but federal law governs their dissolution or

modification. Granny Goose Foods v. Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423,

436–37 (1974). Since the instant Motion was filed, this Court extended the TRO entered by the

State Court to allow for decisions as to the motions pending before the Court. In federal court,

TROs are governed by Federal Rule of Civil Procedure 65(b). Thus, contrary to what Maryland

PTA appears to argue regarding use of state rules of civil procedure in federal court,1 the injunction

is now entirely controlled by federal law. E.g., Silverman Thompson Slutkin & White LLC v.

Supermedia LLC, 2010 U.S. Dist. LEXIS 4613, *4 (D. Md. 2010) (evaluating dissolution of

injunction entered in state court using federal law).

       Under federal law, it is Maryland PTA’s burden to establish four factors. “A plaintiff

seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he

is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S.

7, 20 (2008).



1
 Plaintiff argues both that “a temporary restraining order entered prior to removal . . . is governed
by Fed. R. Civ. P. 65 from the date of removal” and that “the legitimacy of the TRO in this case
cannot be judged using the federal standard.” Opposition at 3.


                                                  2
          Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 3 of 7




                                            ARGUMENT

        As set forth in National PTA’s Motion, each of the four factors favors National PTA. The

most important factor, likelihood of success on the merits, also weighs most heavily. One of

Maryland PTA’s two claims is impermissible under Maryland law and the other is unsupported

even at the preliminary stage of this case. Maryland PTA’s vague assertions of denial of due

process in a private contract are not sufficient to establish likelihood of success on the merits,

particularly in the face of the plain contractual language provided and explained at length by

National PTA. This failure to establish likelihood of success on the merits is fatal to Maryland

PTA’s argument. However, Maryland PTA has also failed to establish to any degree of evidentiary

certainty that it is likely to suffer irreparable harm in the absence of an injunction, that the balance

of equities tips in its favor, and that an injunction is in the public interest. In contrast, National

PTA (which does not bear a burden of persuasion in the entry or dissolution of injunctive relief)

has established that these factors favor National PTA. National PTA supported its position with

clear argument and by producing supporting evidence. And again, any factor that Maryland

PTA fails to establish is fatal to its request for injunctive relief.

        When provided the opportunity to argue in favor of injunctive relief, Maryland PTA failed

to address the numerous arguments and many facts offered by National PTA in favor of dissolving

the TRO. Maryland PTA produced only one argument expressly in favor of maintaining injunctive

relief. Immediately after citing United States Supreme Court case law stating that a removed TRO

is governed by federal law from the time of removal, Maryland PTA argued that “the legitimacy

of the TRO in this case cannot be judged using the federal standard. The federal statute requires

this Court to accept the TRO as properly issued under State law prior to the removal.” Response




                                                   3
          Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 4 of 7



at 3. Maryland PTA did not argue any reasons the State Court’s decision was correct, merely that

this Court must accept the State Court’s decision as proper and apparently continue its order

indefinitely on that basis.

        Maryland PTA’s argument appears to result from a misunderstanding of the standard of

review. As explained in National PTA’s Motion, when a case is removed to federal court, existing

orders (such as TROs) continue as described in the state court orders. However, the federal court

must then rule on any motions to modify or dissolve existing orders using the Federal Rules of

Civil Procedure, which control in cases removed based on diversity jurisdiction. Because an

applicable rule governs preliminary injunctive relief, the federal court must rule on motions to

modify or dissolve an order for injunctive relief using the federal rule and case law that interprets

it. The federal court is not reviewing the state court’s action using federal law, it is using federal

rules of procedure to determine the outcome of a motion filed in federal court. Thus, the question

before the Court is not whether the State Court was correct, but whether an injunction can be

maintained under federal law. In the absence of any substantive argument in favor of injunctive

relief, National PTA’s Motion must be granted.

        National PTA notes two persistent arguments across Maryland PTA’s motions practice in

this matter, including the Response to National PTA’s Motion. First, Maryland PTA states in its

Background section that National PTA, “with notice that Plaintiff was represented” by counsel,

corresponded with members of Maryland PTA’s Board of Directors, “insinuating punitive

measures if they failed to comply with Defendant’s requests.” Response at 2. There is, of course,

no rule against communication between parties to a case. Although a lawyer may not contact a

party known to be represented by counsel without said counsel’s permission, that is not what

Maryland PTA claims has occurred here. Members of National PTA’s organization were (and still




                                                  4
         Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 5 of 7



are) free to contact members of Maryland PTA’s organization and vice versa. Additionally, there

have not only been suggestions of punitive measures, but express statements that punitive

measures will be implemented if Maryland PTA refuses to comply with its contractual obligations.

National PTA has been very clear since March 2020 that punitive measures will result if Maryland

PTA does not comply with its contractual obligations. Whatever Maryland PTA intends to imply,

National PTA’s actions have been appropriate throughout the disciplinary process.

       Second, Maryland PTA argues that “it is patently bad faith for Defendant to now argue that

the TRO was not issued in accordance with federal law.” Id. Although this accusation appears to

stem from a misunderstanding of the standard of review, as explained supra, National PTA notes

that Maryland PTA has accused National PTA of filing bad-faith arguments in each of its

argumentative filings in this matter to date. Filing a motion in bad faith is a serious breach of the

Federal Rules of Civil Procedure (as well as applicable ethical rules) which can subject attorneys

and parties to severe sanctions. F.R.Civ.P. 11. Violation of Rule 11 is a serious accusation which

should not be made as a matter of course and which undersigned counsel takes seriously. It is

particularly inappropriate in the context of this Motion. National PTA has filed a Motion supported

by 13 pages of reasoned legal argument based on documented facts and applicable case law. In

response, Maryland PTA has produced three pages of apparently self-contradicting argument.

Maryland PTA’s filing fails to address either the state law Maryland PTA purports to rely upon or

the federal law which controls the issue and was briefed in National PTA’s Motion. Plainly, there

is no merit to this repeated, spurious claim that National PTA has made arguments in bad faith.

                                         CONCLUSION

       As evidenced by the lack of substantive argument in its Response to the Motion to Dissolve

Temporary Restraining Order, Plaintiff Maryland PTA cannot satisfy the requirements to maintain




                                                 5
         Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 6 of 7



a TRO (or any other injunctive relief) under Federal Rule of Civil Procedure 65. It is highly

unlikely to succeed in its claims, one of which is impermissible under Maryland law and the other

of which is inadequately supported even in the current procedural posture. It has failed to

demonstrate likely irreparable harm and is unsupported by the balance of equities, and awarding

it “extraordinary” injunctive relief is contrary to the public interest. It has not even offered

argument in its favor on the merits of an injunction, and failure to establish any one of the four

factors is dispositive of injunctive relief. The Court must dissolve the TRO so that National PTA

can govern its affiliate’s use of the PTA brand in accordance with the contract between them

pending resolution of Maryland PTA’s claims.



 Respectfully submitted,



 /s/Eric M. Rigatuso
 Eric M. Rigatuso (Bar No. 27605)
 ECCLESTON & WOLF, P.C.
 Baltimore-Washington Law Center
 7240 Parkway Drive, 4th Floor
 Hanover, MD 21076-1378
 (410) 752-7474 (phone)
 (410) 752-0611 (fax)
 E-mail: rigatuso@ewmd.com
 Attorney for Defendant




                                                6
         Case 1:20-cv-02875-CCB Document 11 Filed 10/27/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of October, 2020, copies of the foregoing

Defendant’s Reply to Plaintiff’s Opposition to Motion to Dissolve Temporary Restraining Order

were served via the Court’s electronic filing system on:


                                Charles Tucker, Jr.
                                TUCKER MOORE LAW GROUP
                                8181 Professional Place, Suite 207
                                Hyattsville, MD 20785
                                301-577-1175
                                charles@tuckerlawgroupll.com
                                Attorney for Plaintiff


                                                     /s/Eric M. Rigatuso
                                                     Eric M. Rigatuso (Bar No. 27605)




                                                7
